BLAND, P. J.
All wills are to be construed according to tbe true intent of tbe testator (section 4650, Eevised Statutes 1899), to be gathered from tbe four corners of tbe instrument, as tbe rule has been often expressed. Drake v. Crane, 127 Mo. 102; Noe v. Kern, 93 Mo. 367; Long v. Timms, 107 Mo. 512; Shoer v. Carter, 120 Mo. 413. But two persons were in tbe mind of the testator when be made bis will, bis daughter Della, and his grandson Arthur Lee Sparks. By tbe first clause of tbe will, tbe testator devised to bis daughter all of bis real estate, absolutely! By tbe second be willed to her all of bis money and personal property, charged with tbe payment of bis debts, funeral expenses and with tbe payment of a special legacy to bis grandson, of four hundred dollars— to be paid to him when be shall attain bis majority. The last clause appoints bis daughter the executory trustee of this special legacy. Tbe first and second clauses are qualified by the third, which makes tbe daughter tbe residuary legatee of tbe grandson, should be die without bodily heirs, and vice versa, makes tbe grandson tbe residuary legatee of tbe daughter as to both tbe real and personal property that she took under tbe will if she shall die without bodily heirs. Tbe personal property willed to tbe daughter is an absolute gift, charged with payment of debts, etc., hence, it is apparent that as to this property tbe residuary clause is inoperative. The four-hundred-dollar legacy to tbe grandson by the terms of tbe will is to be paid to him when be arrives at tbe age of twenty-one years. If be shall attain that age and tbe legacy is paid to him, tbe residuary clause as to it will be defeated also,' regardless of tbe fact that be might thereafter die without bodily heirs.
But tbe real estate, being of a permanent and indestructible nature, its possession and enjoyment may be vested in one *370for life, with remainder over to another contingent upon the happening of a certain event, the fee to vest in the life tenant after the possibility of the happening of the event on which the remainder depends is passed. We think it is clear the testator intended to give his daughter a life estate to the real property to ripen into an absolute fee, should she give birth to a living child, or should the grandson die without issue during her life. Ringquist v. Young, 112 Mo. 33. The judgment is affirmed.
All concur.